DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.  

Response to Amendment
In the amendment dated 28 December 2021, the following occurred:
claims 1, 17, and 20 were amended.
Claims 1 and 3-20 are pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 3-16), machine (claims 17-19), and manufacture (claim 20) which recite steps of:  receiving the healthcare inquiry, determining and classifying an intent, classify the intents using a machine learning model, identifying patterns for determining intent, selecting a conversational engine, instantiating a conversational engine, eliciting information, presenting recommendations, and using an entropy minimization process to determine a question to present to the user.  

Step 2A, Prong One:
These steps of (claims 1, 17, and 20) receiving the healthcare inquiry, determining and classifying an intent, processing the intents, identifying patterns for determining intent, selecting a conversational engine, instantiating a conversational engine, eliciting information, presenting recommendations, and determine a question to present to the user, as drafted, under the broadest reasonable interpretation (BRI), include certain methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed as part of a human interaction. For example, but for the “memory,” “computing device,” “user interface,” “machine learning,” “processor,” and “engine” language, these 
Specifically, the BRI of these limitations includes a healthcare interaction if not for recitation of computer components. For example, a medical professional can receive an inquiry, determine and classify the intent of the inquiry including processing/determining the intent by identifying patterns, select/determine a conversation to have, start a conversation with the patient, elicit information from the patient, present recommendations to the patient, and determine a question to present to the patient.
Additionally, under the BRI, the steps of determine and classify the intent of the inquiry, processing the intents, identifying patterns for determining intent, selecting a conversational engine (i.e. selecting/determining a conversation to have), and determine a question to present to the user, other than recited as performed by generic computer components, in the context of these claims encompass a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-4, 11-13, and 18-19, narrowing or defining the organizing human activity of eliciting information; claim 5, narrowing or defining the organizing human activity of presenting recommendations; claim 14, narrowing or defining claim 15, narrowing or defining the organizing human activity of presenting a recommendation to include obtaining a second opinion; all of which recite particular aspects of how the steps of the claimed invention are certain methods of organizing human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 17, and 20) memory/medium, computing device, user interface, machine learning, processor, and engine amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Page 38, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 17, and 20) receiving the healthcare inquiry and eliciting information amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 17, and 20) healthcare inquiry and medical recommendations generally link to a medical environment; memory, computing device, user interface, machine learning, processor, and engine generally link to a computer environment; and entropy minimization process and machine learning generally links to a particular technological environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-16 and 18-19, reciting particular implementations of computer functionality, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3-4, 11, and 18-19, reciting particular aspects of electing information, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 6, 8-9, and 12-13, reciting particular types of information to be manipulated, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 3-8, 10, 13-16, and 18-19, generally linking to diagnostic healthcare with terms such as medical recommendations and findings, symptoms, and conditions; claim 8, reciting machine-learned models generally linking to the technological environment of machine learning; claims 11, reciting natural language understanding engine, generally linking to machine learning (i.e. natural language processing); and claims 3-4 and 18-19, reciting entropy minimization process generally links to a particular technological environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 17, and 20) presenting, by the computing device, one or more medical recommendations, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer.

Claims 1, 17, and 20:
Bagchi discloses:
(claim 1)  A method for responding to a healthcare inquiry from a user, according to a set of instructions stored on a memory of a computing device and executed by a processor of the computing device configured to perform an entropy minimization process, the method comprising the steps of:
Healthcare Inquiry:  for example, [0035]; Computer Implementation:  [0083]-[0084]. Computer implementation is further discussed in surrounding paragraphs, such as [0078]-[0098]. Paragraphs following [0098] also continue to discuss computer implementation. Birkhoelzer discloses an entropy minimization process, as discussed below.
(claim 17)  A system for responding to a healthcare inquiry from a user, the system comprising:
(claim 17)  at least one memory for storing instructions; and
[0084]
(claim 17)  at least one computer processor configured to execute the instructions and perform an entropy minimization process and thereby cause the at least one computer processor to operate so as to:
[0083] with Birkhoelzer disclosing an entropy minimization process, as discussed below.
(claim 20)  An article of manufacture for responding to a healthcare inquiry from a user, the article of manufacture comprising:
(claim 20)  a non-transitory processor readable medium; and
Abstract, [0015], [0017], [0044], [0078]-[0081], [0084]
(claim 20)  instructions stored on the medium;
[0017], [0078]-[0081], [0084]
(claim 20)  wherein the instructions are configured to be readable from the medium by at least one computer processor configured to perform an entropy minimization process and thereby cause the at least one computer processor to operate so as to:
[0017], [0078]-[0081], [0084] disclose instructions stored on the medium to execute the steps of the invention, with Birkhoelzer disclosing an entropy minimization process, as discussed below.
receiving, by the computing device, via a device user interface associated with a user device and a system user interface associated with the computing device having a user input interface and a user output interface, the healthcare inquiry from the user;
Figure 2, step 202 and [0050]-[0052]. Computer implementation is discussed above. [0051] discloses an input/output module through which the user inquiry is received, wherein this module can be part of applications accessible from client devices via, for example, a web browser. [0103] also discusses input/output interfaces.
determining and classifying, by the computing device, an intent of the user based on the healthcare inquiry, wherein the intent of the user is determined by classifying the healthcare inquiry into a finite set of intents using a machine learning model to identify patterns that are treated as a single entity for determining the intent of the user;
[0049] processor analyzes the problem case information to identify concepts, relations, and data and generate a diagnosis query. As for a more in depth [0051]-[0052] disclose receiving problem case information which is then processed into finite sets of intents as in [0053]-[0054], which disclose processing of problem case information (i.e. intents) by machine learning, wherein as in [0054] the machine learning can “identify relations between entities such as location of symptom, the severity of a condition, or the numerical value of a finding” thereby treating patterns as a single entity, and finally [0056] discloses automatically generating queries with intents (i.e. determining intent) such as differential diagnosis.
selecting, by the computing device and based on the intent, a conversational engine out of a plurality of conversational engines;
Figure 3, [0054]-[0056] disclose “conversational engines” and [0050]-[0051] concerning input/intent. Regarding the conversational engines, applicant’s Figure 7 provides examples such as Information, Diagnosis, and Treatment Conversational Engines. Similarly, Bagchi’s Figure 3 shows a semantic model for an inquiry, where an inquiry can be made using these semantic concepts and relations, including concepts of substance, agent, disease/syndrome, test, anatomy, treatment, finding, procedure, drug, and clinical attribute. Such queries can then be provided to the QA system (e.g. [0059]) for answer generation (e.g. [0060]). In other words, the input/intent determines the concept which determines the query which determines what the QA system is answering (i.e. which conversation engine is used). [0059] provides an example of determining a diagnosis (i.e. diagnosis conversational engine). However, Figure 3 demonstrates that the invention is not limited to 
instantiating, by the computing device, the selected conversational engine based on the intent;
[0059]. Computer implementation is discussed above.
eliciting, by the computing device and the instantiated conversational engine, information from the user via the user output interface and the user input interface; and
[0050] and [0073]. Computer implementation is discussed above. [0050]-[0052], for example, disclose receiving a user inquiry via the input/output module.
presenting, by the computing device, one or more medical recommendations to the user via the user output interface based at least in part on the information,
[0069]-[0075] detail identifying and requesting missing information and providing possible answers (recommendations) to the query, with the answers (recommendations) discussed in detail in [0060]-[0068]. Computer implementation is discussed above. [0074]-[0075] disclose presenting information to the user, which can be understood to be performed via the input/output modules or interfaces, such as in [0063] and [0103].
wherein the eliciting step comprises 
[0069]-[0073], specifically [0072], disclose determining a next question to present to the user to elicit information. The “used to minimize a number…” limitation is an intended use of the user response and therefore does not differentiate the claim from the prior art. Nonetheless, [0070] discloses the medical recommendation being a disease (i.e. diagnosis) and acquiring additional information to affect the confidence of the answers (i.e. medical recommendations), with [0072] elaborating on this by acquiring additional information to differentiate between “two top answers” that are “very close [in confidence]” (i.e. minimizing a number of recommendations).

While Bagchi does disclose the intended result of the entropy minimization process, Bagchi does not explicitly disclose using entropy minimization to achieve this result. However, Birkhoelzer does this limitation, specifically:
wherein the eliciting step comprises using, by the instantiated conversational engine, an entropy minimization process to determine a question to present to the user, such that the information from the user is in response to the question 
Col. 4, Lines 36-67 and Col 5, Lines 1-10 which disclose “weighted reduction of the entropy” in the context of posing questions to a user with the goal of outputting medical analytical data, which as in Col. 2, Lines 34-36 can be a probability of disease.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eliciting of information from the user as disclosed by Bagchi with “an entropy minimization process” as disclosed by Birkhoelzer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to designate “an important question which [the user] should answer to the best of [their] knowledge, since this information enters into the analysis heavily” (Birkhoelzer:  Col. 4, Lines 44-47).

Claim 5:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the presenting step comprises invoking, by the computing device, a knowledge base and a diagnosis engine.	
[0042] domain knowledge (knowledge base) and question-answering system (diagnosis engine) with [0043] specifying "a medical diagnosis system." Computer implementation is discussed above, in claim 1. 

Claim 6:  Bagchi in view of Birkhoelzer discloses the method of claim 5. Bagchi further discloses:
the knowledge base represents normalized medical concepts, wherein the normalized medical concepts include at least one of:
entities representing findings, symptoms, and conditions;
[0054]
modifiers representing anatomical location, severity, and temporal modifiers;
[0054]
weighted relations between the entities;
relations between the entities and the modifiers;
[0054]
a representation of models and engines as an instance of a graph with the entities and the relations;
Figure 3
a mapping of a medical text to a knowledge base representation by using an entity recognition algorithm; and
[0053]-[0054] annotator (entity recognition algorithm)
additional knowledge sources.	
[0042]

Claim 7:
the entity recognition algorithm is configured to translate health-related text into medical entities and modifiers.
[0053]-[0054] annotator (entity recognition algorithm)

Claim 11:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the eliciting step includes invoking, by the computing device, a natural language understanding engine.	
[0036], [0038], [0051], and [0053] disclose inform ton being input as natural language, necessitating the existence of a natural language processor/engine. Computer implementation is discussed above, in claim 1.

Claim 12:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the information is in the form of at least one of text, speech, imagery, sound, and medical test results.	
[0038] input can be spoken (speech), text, images (imagery), and audio (sound). [0052] test results. Also see [0051].

Claim 13:
the information from the user includes at least one of user's medical history and the user's symptoms.	
[0041] discloses using a patient's electronic medical records (medical history) and symptoms.

Claim 14:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the conversational engine is one of a diagnosis conversational engine, an information conversational engine, a referral conversational engine, and a treatment conversational engine.	
[0041] discloses a diagnosis conversational engine, "what is the 'differential diagnosis'" as well as [0043], [0049], [0057]-[0059].

Claim 15:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
prior to presenting the one or more medical recommendations to the user, seeking, by the computing device, approval or revision of the one or more medical recommendations by a medical expert.	
[0039] "This allows users to interact with this representation, accepting, rejecting, or modifying it to as they think necessary to explore alternative solutions based on the users' insights into the validity or importance of the evidence or reasoning chain." where the [0044]). Computer implementation is discussed above, in claim 1.

Claim 16:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
At least one processor readable storage medium storing a computer program of instructions configured to be readable by at least one processor for instructing the at least one processor to execute a computer process for performing the method as recited in claim 1.	
[0083]-[0084]

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Mishelevich et al. (US 2005/0065813 A1), hereinafter Mishelevich.

Claims 3 and 18:
Bagchi discloses the method of claim 1 and the system of claim 17, as discussed above.
	While Bagchi in view of Birkhoelzer does disclose a weighted entropy minimization process as discussed above in claims 1 and 17, neither Bagchi nor Birkhoelzer explicitly disclose the purpose being “to optimize diagnosis that identifies worst outcomes for early medical intervention on the user.” However, Mishelevich
the 
[0082] diagnostic results are weighted consistent with the seriousness of individual symptoms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy minimization process used to elicit information from the user as disclosed by Bagchi and Birkhoelzer with “the process is weighted to optimize diagnosis that identifies worst outcomes for early medical intervention on the user” as disclosed by Mishelevich. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi and Birkhoelzer in order to make a differential diagnosis from the weight results (Mishelevich:  [0082]).

Claims 4 and 19:
Bagchi discloses the method of claim 1 and the system of claim 17, as discussed above.
While Bagchi in view of Birkhoelzer does disclose a weighted entropy minimization process as discussed above in claims 1 and 17, neither Bagchi nor Birkhoelzer explicitly disclose the purpose being “to optimize diagnosis for treating symptoms of the user or disease clusters that maximizes a diagnostic value of a response by the user to proposed treatments.” However, Mishelevich
the 
[0082] multiple diagnoses arranged based on likelihood of correctness, which is based on the cumulative weighted results of the symptoms of the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy minimization process used to elicit information from the user as disclosed by Bagchi and Birkhoelzer with “the process is weighted to optimize diagnosis for treating the user's symptoms or disease clusters that maximizes a diagnostic value of the user's response to proposed treatments” as disclosed by Mishelevich. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi and Birkhoelzer in order to make a differential diagnosis from the weight results (Mishelevich:  [0082]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Longmire (US 8,548,828 B1).

Claim 8:
Bagchi in view of Birkhoelzer discloses the method of claim 5, as discussed above.
	Bagchi further discloses:
a second diagnosis engine based on first machine-learned models deriving relations between symptoms/findings and diseases from historical medical records;
[0053] discloses using machine learning with a set of training data containing known concepts and relations.

Bagchi does not explicitly further disclose:
a first diagnosis engine based on rules in the knowledge base codifying probabilistic relationships between symptoms/findings and diseases;
a third diagnosis engine based on second machine-learned models deriving both probabilities and relationships from historic medical records; and
a fourth diagnosis engine based on third machine-learned models learned from mixed data that includes at least one of synthetic data generated by a pre-existing expert system, electronic medical records, manual cases, labeled cases from the diagnosis engine.
	
While Bagchi does disclose a diagnosis engine equivalent which can identify relations between symptoms and diseases, Bagchi does not specifically disclose any other methods of identifying a diagnosis.
Longmire does disclose:
a first diagnosis engine based on rules in a knowledge based codifying probabilistic relationships between symptoms/findings and diseases;
Col. 8, Lines 45-55 discloses using Bayesian networks as a probabilistic graphical model to represent probabilistic relationships, for example, between diseases and symptoms.
a third diagnosis engine based on second machine-learned models deriving both probabilities and relationships from historic medical records; and
Col. 8, Lines 45-55 discloses using Bayesian networks as a probabilistic graphical model to represent probabilistic relationships, for example, between diseases and symptoms.
a fourth diagnosis engine based on third machine-learned models learned from mixed data that includes at least one of synthetic data generated by a pre-existing expert system, electronic medical records, manual cases, labeled cases from the diagnosis engine.
Col. 7 and 8, including user submitted images, open source images from the national library of medicine, images from electronic textbooks which can be combined with machine learning algorithms including supervised (labeled), unsupervised (unlabeled), semi-supervised learning (both labeled and unlabeled), and transduction methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Bagchi with the first, second, and fourth diagnosis engines as disclosed by Longmire. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “diagnose and/or to develop algorithms Longmire:  Col. 7, Lines 59-61).

Claim 9:
Bagchi in view of Birkhoelzer further in view of Longmire discloses the method of claim 8, as discussed above.
	Bagchi further discloses:
the historical records are either obtained from anonymized databases or generated by interactions with the user in a recursive manner.
[0074] discloses patient profiles and information being pulled from electronic health records.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Longmire (US 8,548,828 B1), further in view of Glass et al. (US 2017/0061324 A1), hereinafter Glass.

Claim 10:
Bagchi in view of Birkhoelzer further in view of Longmire discloses the method of claim 8, as discussed above.
	While Bagchi does disclose a diagnosis engine equivalent which can identify relations between symptoms and diseases, Bagchi does not explicitly disclose, but Glass
the first, second, third, and fourth diagnosis engines act in ensemble;
[0062]-[0065] disclose multiple inference models acting in ensemble.
each of the first, second, third, and fourth diagnosis engines operates upon a current state of knowledge independently, and offers possible responses along with a confidence and a value estimate; and
[0063] discloses the ensemble "gathers an inference model's confidence" meaning each model (engine) independently outputs its own confidence.
an ensemble arbitrator chooses a response out of the possible responses or a collection of responses that is best for the user or circumstance given a match or a mismatch between the possible responses, and the value and the confidence estimate each of the first, second, third, and fourth diagnosis engines expresses in its corresponding response, wherein
[0064] discloses selecting a single inference model (chooses a response out of the possible responses) by setting the weight for that model above the weight of the others.
the ensemble arbitrator learns a weight to use for each possible response from each of the first, second, third, and fourth diagnosis engines based upon history.
[0062]-[0065] the ensemble is taught, using training sets (history), which inference models provide the best answers.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Bagchi with the above limitations as disclosed by Glass. 
Bagchi in order to “combine…different approaches…[into]…a final, convex, confidence estimation over the multiple choice answers using the predictions of the inference models” (Glass:  [0062]).

Response to Arguments
Regarding 112, applicant’s amendments are sufficient, and the associated rejection has been withdrawn.

Regarding 101, applicant argues (pages 14-15 of remarks) amended claim 1 clearly recites a method that is tied to a particular machine or apparatus. 
The examiner respectfully disagrees. The limitations pertaining to the devices do not recite a particular machine or apparatus, as argued by applicant. The recitation of these devices is generic, not particular, and their involvement in the claims is part of extra-solution activity (i.e. data gathering) (MPEP 2106.05(b)). 
Applicant further argues (pages 15-16) that the claims do not merely recite generic computer components for implementing abstract ideas and that the claims recite a solution that is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. 
The examiner respectfully disagrees. The claims do merely recite generic computer implementation, such as through “memory,” “computing device,” “user interface,” “machine learning,” “processor,” and “engine” language. If not for this language, the claim limitations encompass managing personal behavior or relationships or interactions between people, as 
Applicant further argues (pages 16-17) that the claims are directed to an improvement in computer capabilities.
The examiner respectfully disagrees. The claimed limitations are performed on a computer, and while they could potentially represent an improvement to the technology of healthcare, there is no indication that the claimed limitations improve computers themselves. In other words, the claims do not purport to improve computer capabilities, but rather invoke computers merely as a tool (MPEP 2106.05(a)). 
Applicant further argues (page 17) the claims recite significantly more than the judicial exception, such as by “improving the health care diagnoses using a computer-based entropy minimizing system and a plurality of conversational engines.” Applicant argues the claims are directed to problems faced by the technology and include improvements to technology or technical fields and/or to the function of the computer itself. Applicant argues the claim elements confine the claim to a particular useful application and do not preempt all other possible solutions to the problem solved by the claimed invention. 
The examiner respectfully disagrees. The purported improvements do not appear to be supported by a discussion of the limitations of existing systems and how the claimed invention overcomes those limitations. Furthermore, the purported improvements to technology or technical fields are actually improvements to the abstract idea of a healthcare interaction (i.e. managing interactions between people). Regarding a “particular useful application,” the claims particular application.
Applicant further argues (page 18) the claims provides improvements over existing systems, including addressing inaccuracy, unreliability, and inefficiency of current systems.
The examiner respectfully disagrees. The specification does not provide guidance nor is it plainly obvious what limitations of the claimed provide these purported improvements, other than generic computer implementation, which is well-understood to provide such improvements.
Applicant further argues (page 18) the examiner has not demonstrated that any claim elements represent well-understood, routine, conventional activity in accordance with the Berkheimer and Aatrix court decisions, and that the examiner as failed to consider the 2019 Revised Guidance as the claims recite a practical application of any abstract idea. Applicant finally argues the claims are 101 eligible.
The examiner respectfully disagrees. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. This amounts to a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s), consistent with the Berkheimer memo. The examiner disagrees that the claims recite a practical application, as discussed above. Accordingly, the 101 rejection of claims 1 and 3-20 has been maintained.

Regarding 103, applicant argues (page 21 of remarks) Bagchi fails to disclose both instantiating a conversational engine and a plurality of conversational engines. 

Regarding the amended limitation “selecting…a conversational engine out of a plurality of conversational engines,” Bagchi also discloses a plurality of conversational engines. Bagchi Figure 3, [0054]-[0056] disclose “conversational engines” and [0050]-[0051] discloses input/intent. Regarding the conversational engines, applicant’s Figure 7 provides examples such as Information, Diagnosis, and Treatment Conversational Engines. Similarly, Bagchi’s Figure 3 shows a semantic model for an inquiry, where an inquiry can be made using these semantic concepts and relations, including concepts of substance, agent, disease/syndrome, test, anatomy, treatment, finding, procedure, drug, and clinical attribute. Such queries can then be provided to the QA system (e.g. [0059]) for answer generation (e.g. [0060]). In other words, the input/intent determines the concept which determines the query which determines what the QA system is answering (i.e. which conversation engine is used). [0059] provides an example of determining a diagnosis (i.e. diagnosis conversational engine). However, Figure 3 demonstrates that the invention is not limited to diagnoses; for example, one could also ask the QA system to determine a treatment for a given disease (i.e. treatment conversational engine), or to determine any of the other various concepts based on another concept (i.e. information conversational engine). Accordingly, the 103 rejection of independent claims 1, 17, and 20 is maintained.
Applicant argues (pages 22-23) claims 5-7 and 11-16 are allowable at least for their dependence on claim 1. Applicant further argues claim 15 is not disclosed by Bagchi and Birkhoelzer. Applicant further argues claims 17 and 20 are allowable for their similarity to claim 1. 
[0039] discloses "This allows users to interact with this representation, accepting, rejecting, or modifying it to as they think necessary to explore alternative solutions based on the users' insights into the validity or importance of the evidence or reasoning chain." where the user is the human expert ([0044]). Accordingly, the 103 rejection of claims 5-7 and 11-17 is maintained.
Applicant further argues (pages 23-26) claims 3, 4, 18, 19, 8, 9, and 10 are allowable at least for their dependence on either claim 1 or 17. The examiner respectfully disagrees, as discussed above. Accordingly, the 103 rejection of claims 3, 4, 18, 19, 8, 9, and 10 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626